—Proceeding pursuant to Executive Law § 298, to review a determination of the State Division of Human Rights, dated April 20, 1990, which, after a hearing, dismissed the petitioner’s complaint alleging an unlawful discriminatory practice.
Adjudged that the determination is confirmed and the pro*566ceeding is dismissed on the merits, without costs or disbursements.
The determination dismissing the petitioner’s complaint, as amended, is supported by substantial evidence (see, Matter of Talt v State Div. of Human Rights, 156 AD2d 569; State Div. of Human Rights v YMCA of Greater N. Y., 139 AD2d 440; Matter of Watts v State Div. of Human Rights, 105 AD2d 1044). Bracken, J. P., Lawrence, Eiber and Pizzuto, JJ., concur.